Name: Commission Regulation (EC) No 375/94 of 18 February 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira in particular to determine the forecast supply balance for the period 1 July 1993 to 30 June 1994
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  foodstuff;  trade
 Date Published: nan

 19 . 2. 94 Official Journal of the European Communities No L 48/29 COMMISSION REGULATION (EC) No 375/94 of 18 February 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira in particular to determine the forecast supply balance for die period 1 July 1993 to 30 June 1994 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 2999/92 (3), as amended by Commission Regulation (EEC) No 2027/93 (4), lays down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to Madeira, in particular the forecast supply balance fixing the quantities qualifying for the specific measure during the period from July 1993 to June 1994 ; whereas the quantities fixed for a certain number of products are on the verge of being totally used ; whereas it is therefore necessary to increase the quantities of certain products for the current marketing year on the basis of the observed needs of the market ; Article 1 Annex I to Regulation (EEC) No 2999/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7 . 1993 , p. 26. 0 OJ No L 301 , 17. 10. 1992, p. 7. 0 OJ No L 184, 27. 7 . 1993, p. 21 . No L 48/30 Official Journal of the European Communities 19. 2. 94 ANNEX Forecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July 1993 to 30 June 1994 (tonnes) CN code Description Quantity 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 20  Pineapples 300 2008 30 - Citrus fruit 40 2008 40  Pears 80 2008 60  Cherries 60 2008 70  Peaches 250  Other, including mixtures other than those of subheading 2008 19 2008 92   Mixtures 50 2008 99 Other than palm hearts and mixtures 30 Total 810